Citation Nr: 1702548	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for right knee strain and chondromalacia.

2. Entitlement to an initial compensable rating for left knee strain and chondromalacia.


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1987 and from May 1992 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015 the Board remanded the issues on appeal to afford the Veteran another opportunity to report for a Board hearing and to obtain missing records.  Such hearing was scheduled for September 2016, but he did not report.  There has been no communication from him requesting the hearing be rescheduled or providing good cause for his failure to appear.  Therefore, his request for a Board hearing is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his service-connected bilateral knee disabilities are worse than what is reflected by his currently assigned ratings.  The Board notes that he last underwent a VA examination of his knees in February 2009.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA knee examination nearly 8 years ago, he should be afforded a VA examination to assess the current nature, extent and severity of his knee disabilities.  

Additionally, the Veteran's file includes additional evidence submitted in June 2015 which has not been reviewed by the AOJ.  Because this newly obtained evidence is relevant to the issues on appeal, initial AOJ consideration is required unless waived by the Veteran.  38 C.F.R. § 20.1304 (c).  In November 2016 the Veteran submitted a written statement requesting his claim be remanded to the AOJ for initial review of the additional relevant evidence.  Accordingly, remand is also required for initial AOJ consideration of the newly submitted evidence, per the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected bilateral knee strain and chondromalacia.  

2. After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

